 

License Reference Number: F-090104

 

 LICENSE AGREEMENT

 BETWEEN

MOTOROLA, INC.

AND

FORWARD INDUSTRIES, INC.

              

 

 

--------------------------------------------------------------------------------


TABLE OF CONTENTS                   1. DEFINITIONS 4           2. GRANT OF
LICENSE 6           3. QUALITY CONTROL 7           4. CONDITIONS APPLICABLE TO
APPEARANCE OF TRADEMARKS 10           5. PROTECTION OF TRADEMARKS 11          
6. PRODUCT WARRANTY AND SUPPORT 12           7. COSTS 13           8. ROYALTIES
13           9. SALES AND MARKETING 16           10. TERM AND TERMINATION 17    
      11. POST TERMINATION RIGHTS AND OBLIGATIONS 19           12.
CONFIDENTIALITY AND INTELLECTUAL PROPERTY 20           13. EXPORT 22          
14. REPRESENTATIONS AND WARRANTIES 23           15. INDEMNITY AND INSURANCE 24  
        16. DISPUTE RESOLUTION 25           17. FORCE MAJEURE 26           18.
LIMITATION OF LIABILITY 26           19. INTELLECTUAL PROPERTY 26           20.
PRESS RELEASES 27           21. ETHICS AND CONFLICTS OF INTEREST 27          
22. NOTICES 27           23. ASSIGNMENT OF RIGHTS AND SUBLICENSE

29

          24. FREEDOM OF ACTION

29

          25. APPROVALS

30

 

 

--------------------------------------------------------------------------------


 

26. WAIVER OF DEFAULT OR OTHER RIGHTS 30             27. SEVERABILITY 30        
    28. SECTION HEADINGS 30             29. EXHIBITS   30             30.
SURVIVAL   31             31. TIME IS OF THE ESSENCE 31             32. RIGHTS
CUMULATIVE 31             33. ENTIRE AGREEMENT 31             34. GOVERNING LAW
31             EXHIBIT A TRADEMARKS AND TRADE DRESS               EXHIBIT B
TERRITORY               EXHIBIT C PRODUCTS               EXHIBIT D CONTROL
SPECIFICATIONS               EXHIBIT E MANUFACTURER’S AGREEMENT              
EXHIBIT F SALES YEAR; MINIMUM ROYALTY; ROYALTY RATE               EXHIBIT G
APPROVED SUPPLIERS               EXHIBIT H PRODUCT WARRANTY              
EXHIBIT I REPORTING REQUIREMENTS                                            

--------------------------------------------------------------------------------


 

 

 

LICENSE AGREEMENT

 

THIS AGREEMENT is made as of October 1, 2004 between:

(1)       MOTOROLA, INC., a Delaware corporation, having its principal office at
1303 East Algonquin Road, Schaumburg, Illinois 60196, USA, and its subsidiaries
and affiliates ("Motorola"); and

(2)        FORWARD INDUSTRIES, INC., a New York corporation, having its
principal office at 1801 Green Road, Pompano Beach, Florida 33064, and its
subsidiaries and affiliates
("Licensee").                                                                                                                                                                   

with reference to the following recitals:

A.         Motorola wishes to license certain Trademarks;

B.         Licensee wishes to use the Trademarks upon and in connection with the
manufacture, sale, marketing, and distribution of the Products; 

C.         The Trademarks constitute valuable rights owned and used by Motorola
in conducting its business and designating the origin or sponsorship of
distinctive trademarked products by Motorola;

D.         Motorola desires to protect the integrity of its Trademarks and to
preserve its right to label its products and those of its licensees with its
Trademarks so as to avoid consumer confusion and to distinguish its products and
those of its licensee from those of its competitors; and

E.         Licensee and Motorola agree that certain restrictions as set forth
herein on Licensee's use of the Trademarks are necessary to ensure that the
Trademarks are not diluted or subject to disrepute in the course of Licensee's
use of the Trademarks, and that Motorola's reputation is not subjected to
disrepute, and that Motorola's rights in the Trademarks and ownership of the
Trademarks are preserved.

NOW, THEREFORE, in consideration of the mutual promises of this Agreement, the
parties agree as follows:

1.         DEFINITIONS

1.1       In this Agreement:

"Approved Sample" means Product or Product Materials that have been delivered to
and approved in writing by the Motorola Representative as provided in Section
3.2 of this Agreement.

4

--------------------------------------------------------------------------------


"Approved Manufacturer" means a contract manufacturer or supplier to Licensee of
the Product or Product Materials that has been approved by Motorola and has
executed a Manufacturer's Agreement incorporating all of the terms of the
Manufacturer's Agreement set forth in Exhibit E.

"Approved Supplier" means those Motorola suppliers listed on Exhibit G. 
Licensee does not have to execute a Manufacturer's Agreement in order to obtain
Products from the Approved Suppliers.

"Business Day" means a day that is not a Saturday or Sunday or a legal holiday
and on which banks are not required or permitted by law or other governmental
action to close in Illinois or New York, New York.

"Days" means calendar days.

"Derivative Works" means any computer program, work, product, service,
improvement, supplement, modification, alteration, addition, revision,
enhancement, new version, new edition, remake, sequel, translation, adaptation,
design, plot, theme, character, story line, concept, scene, audio-visual
display, interface element or aspect, in any medium, format, use or form
whatsoever, whether interactive or linear and whether now known or unknown
(including but not limited to sound recordings, phonorecords, computer-assisted
media, games, books, magazines, periodicals, merchandise, animation, home
videos, radio, motion pictures, cable and television), that is derived directly
or indirectly, from any Trademarks, or any part or aspect of any thereof, or
that uses or incorporates any of the Trademarks, or any part or aspect of any
thereof.

"Effective Date" means the date in the heading on page 4 of this Agreement.

"Gross Sales" means the gross invoice amount billed by Licensee for Products
sold to its customers, other than Motorola, its subsidiaries and its Affiliates.

"Intellectual Property Rights" means any and all (by whatever name or term known
or designated) tangible and intangible and now known or hereafter existing:
(i) rights associated with works of authorship throughout the universe,
including but not limited to copyrights (including without limitation the sole
and exclusive right to prepare Derivative Works of copyrighted works and to
copy, manufacture, reproduce, lend, distribute copies of, modify, publicly
perform and publicly display the copyrighted work and all derivative works
thereof), moral rights (including without limitation any right to identification
of authorship and any limitation on subsequent modification) and mask-works;
(ii) rights in and relating to the protection of trademarks, service marks,
trade names, goodwill, rights in packaging, rights of publicity, merchandising
rights, advertising rights and similar rights; (iii) rights in and relating to
the protection of trade secrets and confidential information; (iv) patents,
designs, algorithms and other industrial property rights and rights associated
therewith; (v) other intellectual and industrial property and proprietary rights
(of every kind and nature throughout the universe and however designated)
relating to intangible property that are analogous to any of the foregoing
rights (including without limitation logos, character rights, "rental" rights
and rights to remuneration), whether arising by operation of law, contract,
license or otherwise; (vi) registrations, applications, renewals, extensions,
continuations, divisions or reissues thereof now or hereafter in force
throughout the universe (including without limitation rights in any of the
foregoing); and (vii) rights in and relating to the sole and exclusive
possession, ownership and use of any of the foregoing throughout the universe,
including without limitation the right to license and sublicense, franchise,
assign, pledge, mortgage, sell, transfer, convey, grant, gift over, divide,
partition and use (or not use) in any way any of the foregoing now or hereafter
(including without limitation any claims and causes of action of any kind with
respect to, and any other rights relating to the enforcement of, any of the
foregoing).

5

--------------------------------------------------------------------------------


 

"Laws" mean any and all applicable laws, rules, regulations, including, but not
limited to, local and national laws, rules and regulations, treaties, pertaining
to any activities of Motorola or any third party engaged by Motorola in
connection with the performance of the obligations arising under this Agreement.

"Manufacturer's Agreement" means an agreement among Motorola, Licensee and a
manufacturer or supplier of the Product or Product Materials incorporating all
of the terms of the Manufacturer's Agreement set forth in Exhibit E.

"Minimum Royalty" has the meaning ascribed thereto in Section 8.3.1.

"Motorola Representative" means the person or persons designated by Motorola in
writing to receive and respond to requests for approval, results of inspections
and tests, product warranty reports and correspondence (other than Notices as
provided in Section 22) regarding Licensee's performance of its duties under
this Agreement. 

"Net Sales" means Gross Sales, less refunds, taxes, freight, insurance, customs
duties, credits and allowances actually allowed to customers for returned
Products.

"Product" or "Products" means specific products or product categories as
established in Exhibit C for which the Licensee is authorized under this
Agreement and that have been approved by Motorola as provided in this Agreement
and that bear the Trademarks.

"Product Materials" means warranty statement, user guide, packaging and
marketing materials, including but not limited to point-of-sale materials,
publicity, advertising, signs, catalogs product brochures and other in-box
materials relating to the Product.

"Sales Year" or "Sales Years" means the periods of time as set forth in Exhibit
F during which sales of Products are measured.

"Territory" means the authorized counties referred to in Exhibit B subject to
the restrictions in Section 13.

"Trademarks" means one or more the trade names, logos, trade dress, trademarks,
and service marks referred to in Exhibit A.

"Trademark Use Specification" means the standards of trademark use referred to
in Exhibit D to be applied to all uses of the Trademarks made by Licensee
pursuant to this license.                   

 

6

--------------------------------------------------------------------------------


2.         GRANT OF LICENSE

2.1       Motorola grants to Licensee, subject to the terms and conditions of
this Agreement, the non-exclusive right to use the Trademarks upon the Products
and in connection with the manufacture, sale, marketing and distribution of the
Products in the Territory.

2.2       Licensee may manufacture Products or have Products manufactured for it
anywhere in the world subject to the terms of this Agreement including the
restrictions and obligations of Sections 3 and 13 of this Agreement.

2.3       Licensee is further authorized to use in the Territory the Trademarks
in marketing materials directly related to Products including the use of the
Trademarks in publicity, advertising, signs, catalogs, product brochures,
packaging, and other forms of advertising, subject to the terms and conditions
of this Agreement.

3.         QUALITY CONTROL

3.1       Licensee shall use the Trademarks in the manner set forth in the
Trademark Use Specifications. The Trademark Use Specifications are furnished to
Licensee, in confidence pursuant to Section 12 of this Agreement.

3.2       Prior to the manufacture of any Product, Licensee must obtain
Motorola's written approval of final production samples of each Product and
Licensee must obtain Motorola's written approval of all Product Materials, prior
to the sale, publication, distribution or use of such Product and Product
Materials. Licensee shall furnish, at no cost to Motorola, final production
samples of each Product and corresponding Product Materials to the Motorola
Representative who may retain such final samples at Motorola's discretion.  
Licensee acknowledges that Motorola may perform SAR tests on the production
samples and that no production sample will be approved unless it passes SAR
testing.  Motorola agrees to notify Licensee in writing within fifteen (15)
business days if it approves of such final production samples of each Product
and final production samples of Product Materials.  Motorola's approval shall
not be unreasonably withheld.  If such Product and/or Product Materials are not
approved, Motorola will advise Licensee of the reasons therefor, in reasonable
detail, including corrections required by Motorola.  Licensee shall make all
such corrections at its expense, or withdraw the proposed Product and/or Product
Materials from consideration. Licensee agrees not to make any changes to such
Approved Product or Product Materials without seeking approval from Motorola. 
The quality of Product for sale by Licensee shall at all times be the same in
appearance, form, fit, function, quality and regulatory compliance to that of
the Approved Sample. Any review and/or approval by Motorola shall not relieve
Licensee from its obligations provided in this Agreement.

            3.3.2    Each Product and Product Materials shall at all times (i)
conform to the terms of this Agreement; (ii) conform to the Trademark Use
Specifications and (iii) be the same in appearance, form, fit, function and
regulatory compliance to the Approved Sample of the Product or Product
Materials. 

7

--------------------------------------------------------------------------------


            3.3.3     If at any time the Product and/or Product Materials fail
to (i) conform to the terms of this Agreement; or (ii) conform with the
Trademark Use Specifications; or (iii) conform in appearance, form, fit,
function and regulatory compliance to the Approved Samples, Licensee shall
Promptly, but in no event later than thirty (30) business days of becoming aware
of such failure, make all changes necessary to bring such Product and/or Product
Materials into conformance, or cease using the Trademarks on a nonconforming
Product and/or Product Materials, or cease selling the Product. In addition,
Licensee may be required by Motorola within ten (10) business days after
becoming aware of such nonconformance, to take steps to withdraw any
nonconforming Products and/or Product Materials from the market if reasonably
determined by Motorola, after consultation with Licensee, to be a nonconformance
creating significant safety, quality, customer satisfaction or negative brand
impact issues.

            3.3.4     If at any time Motorola reasonably determines a Product
and or Product Materials fail to (i) conform to the terms of this Agreement; or
(ii) conform with the Trademark Use Specifications; or (iii) is not the same in
appearance, form, fit, function and regulatory compliance to the Approved
Sample, Motorola or its authorized representative shall so notify Licensee,
specifying the nonconformance in reasonable detail. Upon such notification,
Licensee shall Promptly, but in no event later than thirty (30) business days,
make all changes necessary to bring the Products and/or Product Materials into
conformance, or cease using the Trademarks on the nonconforming Product and/or
Product Materials, or cease selling the Product. In addition, Licensee may be
required by Motorola within ten (10) business days after becoming aware of such
nonconformance, take steps to withdraw any nonconforming Products and/or Product
Materials from the market if reasonably determined by Motorola, after
consultation with Licensee,  to be a nonconformance creating significant safety,
quality, customer satisfaction or negative brand impact issues.

3.4       If requested by Motorola due to reasonable concerns over
nonconformance with the Approved Samples, Licensee shall, at its own expense,
submit to Motorola results of inspections and tests that have been performed by
an independent testing laboratory on randomly selected samples of each Product
to show conformance. In addition, Motorola may require Licensee, at Licensee's
own expense, to perform tests at an independent laboratory approved by Motorola
to show conformance of the Product with the Approved Samples. At its sole
discretion, Motorola may purchase the Product, at its own expense, from retail
outlets or from distributors and review the Product and Product Materials to
ensure that they conform in appearance, form, fit, function and regulatory
compliance to the Approved Samples and the Trademark Use Guidelines.

3.5       Upon five (5) business days' notice to Licensee, Motorola shall have
the right to conduct or have conducted, during regular business hours, an
examination of Products manufactured by or for Licensee (including those
assembled or tested) at Licensee's facilities to determine compliance of such
Products with the Approved Sample(s) and the Trademark Use Guidelines. If at any
time the Products fail to conform in appearance, form, fit, function and
regulatory compliance to the Approved Sample(s) or the Trademark Use Guidelines,
Motorola or its authorized representative shall so notify Licensee, specifying
the noncompliance in reasonable detail.. Upon such notification, Licensee shall
Promptly, but in no event later than thirty (30) business days, make all changes
necessary to bring the Products and/or Product Materials into conformance, or
cease using the Trademarks on such nonconforming Products and/or Product
Materials, and/or cease selling such Products. In addition, Licensee may be
required by Motorola, after consultation with Licensee,  within ten (10)
business days after becoming aware of such nonconformance, take steps to
withdraw any nonconforming Products and/or Product Materials from the market if
reasonably determined by Motorola to be a nonconformance creating significant
safety, quality, customer satisfaction or negative brand impact issues.

8

--------------------------------------------------------------------------------


3.6       Licensee is authorized to purchase Product and Product Materials from
the Approved Suppliers.   Licensee must obtain Motorola's written consent prior
to using any other third party to manufacture or to supply Licensee with any
Product or Product Materials. Licensee shall forward to Motorola a written list
of proposed manufacturers or suppliers and the Products that each is to
manufacture or supply and the location(s) where such Products shall be
manufactured. Motorola may request any additional business or credit information
regarding the proposed manufacturer or supplier it deems necessary to make a
determination.  Motorola agrees to Promptly review the list and to notify
Licensee of its decision, and, if not approved, to advise Licensee, in writing
stating the reasons for the rejection in reasonable detail.  A manufacturer or
supplier who is so approved is an Approved Manufacturer for only that Product
for which it is approved and only after executing a Manufacturer's Agreement. 

3.7       Prior to manufacturing any Product or using any Approved Manufacturer
to manufacture any Product, Licensee shall execute a Manufacturer's Agreement or
have the proposed manufacturer execute a Manufacturer's Agreement that has terms
which are legally enforceable in the jurisdiction in which the Product or
Product Materials are manufactured or supplied and includes at least the same
terms and conditions as those set out in the Manufacturer's Agreement in Exhibit
E.  Licensee may include additional terms in the Manufacturer's Agreement
provided they do not result, in the opinion of Motorola, in a reduction in the
protections and remedies available to Motorola under the terms in Exhibit E. A
copy of the executed Manufacturer's Agreement shall be delivered to Motorola
before the Licensee or any Approved Manufacturer may commence the manufacture or
supply of any Product or Product Materials.

3.8       Should either party become aware of any applicable laws or regulations
in any jurisdiction in the Territory that are inconsistent with the provisions
and intent of the Manufacturer's Agreement, it shall notify the other party
within five (5) days of becoming aware of such inconsistency.

3.9       If Motorola determines that the Licensee or an Approved Manufacturer
has breached any Manufacturer's Agreement, Motorola shall advise the Licensee of
the breach in reasonable detail, and, in the case of a breach by an Approved
Manufacturer, instruct Licensee to use commercially reasonable efforts to
enforce the Manufacturer's Agreement against the breaching Approved
Manufacturer. Breaches shall include failure of the Licensee or an Approved
Manufacturer to meet any of its obligations included in the terms of the
Manufacturer's Agreement in Exhibit E. Licensee will comply with the
Manufacturer's Agreement or will use commercially reasonable efforts to enforce
the Manufacturer's Agreement against the breaching Approved Manufacturer by
obtaining a cure of the breach or terminating the Manufacturer's Agreement
within thirty (30) days from Motorola's notice to Licensee. If the Licensee or
the Approved Manufacturer fails within this thirty (30) day period to cure such
breach to the reasonable satisfaction of Motorola, all rights to manufacture
Product and/or Product Materials under this Agreement are immediately terminated
and that Approved Manufacturer shall immediately be terminated as an Approved
Manufacturer.

 

 

9

--------------------------------------------------------------------------------


3.10     If Licensee determines that an Approved Manufacturer has breached any
Manufacturer's Agreement, Licensee shall immediately give notice to Motorola of
such breach in reasonable detail. Licensee will use commercially reasonable
efforts to enforce the Manufacturer's Agreement against the breaching Approved
Manufacturer by obtaining a cure of the breach or terminating the Manufacturer's
Agreement within thirty (30) days of Licensee's determination. Licensee
acknowledges that any failure by Licensee to comply with the Manufacturer's
Agreement or to enforce or terminate any Manufacturer's Agreement against a
breaching Approved Manufacturer in accordance with Section 3.10 is a material
breach of this Agreement, and that such failure will cause irreparable harm and
damages to Motorola.

3.11     If Licensee fails or refuses to immediately comply with or enforce the
Manufacturer's Agreement against the breaching Approved Manufacturer in
accordance with Sections 3.9 and 3.10, Motorola shall have the right to enforce
the provisions of the Manufacturer's Agreement relating to use and registration
of the Trademarks against the Licensee or the breaching Approved Manufacturer.
In such cases, the reasonable and documented out-of-pockets costs of enforcing
the Manufacturer's Agreement, including but not limited to reasonable attorneys
fees, shall be paid by Licensee, whether the Manufacturer's Agreement is
enforced by Motorola or Licensee. Licensee agrees to cooperate fully with
Motorola, at Licensee's own expense, if Motorola enforces the provisions of the
Manufacturer's Agreement relating to use and registration of the Trademarks
breached by an Approved Manufacturer.

3.12    Upon seven (7) business days' notice to Licensee, who shall in turn
notify any pertinent Approved Manufacturer, Motorola shall have the right to
inspect or have inspected, at Motorola's expense, the manufacturing facilities
of the Approved Manufacturer during regular business hours to determine
compliance with the terms of the Manufacturer's Agreement and compliance of the
Products and/or Product Materials with the Trademark Use Specifications and
Approved Sample(s) being manufactured at Approved Manufacturer's facilities. If
at any time the Products and/or Product Materials fail to conform to the
Trademark Use Specifications or are not the same in appearance, form, fit,
function and regulatory compliance to the Approved Sample(s), Motorola or its
authorized representative shall so notify Licensee, specifying the noncompliance
in reasonable detail. Upon such notification, Licensee shall Promptly, but in no
event later than thirty (30) business days, work with the Approved Manufacturer
to make all changes necessary to bring such Products and/or Product Materials
into conformance, or cease using the Trademarks on such nonconforming Products
and/or Product Materials, or cease selling such Products.   In addition,
Licensee may be required by Motorola, after consultation with Licensee, within
ten (10) business days after becoming aware of such nonconformance, to take
steps to withdraw any nonconforming Products and/or Product Materials from the
market if reasonably determined by Motorola to be a nonconformance creating
significant safety, quality, customer satisfaction or negative brand impact
issues.

4.         CONDITIONS APPLICABLE TO APPEARANCE OF TRADEMARKS

4.1       Motorola may modify the Trademarks Use Specifications regarding the
style, appearance and manner of use of the Trademarks as necessary, in its sole
discretion; If Motorola requires Licensee to implement such changes, it shall
give written notice to Licensee of any such change(s). Licensee shall promptly
implement the revised Trademarks Use Specifications on a running change basis,
but in no event later than one hundred twenty (120) business days of Licensee's
receipt of Motorola's notification of any change in the Trademarks Use
Specifications.  Any use of the Trademarks not specifically provided for by the
Trademarks Use Specifications shall be adopted by Licensee only upon prior
approval in writing by Motorola.  Licensee shall have the right, in accordance
with the terms of this Agreement, to sell, in the ordinary course of business,
Product inventory that exists at the time of receipt of notice of changes in the
Trademarks Use Specifications.

10

--------------------------------------------------------------------------------


 

4.2       Motorola may require, to the extent practicable, that the following
notice, all or in part, be used on the Products and/or Product Materials to
identify the licensed use under the Agreement and the proprietary rights of
Motorola: "Manufactured, distributed or sold by (the "Licensee"), official
licensee for this product.  Motorola, the Motorola logo trademarks and the
Motorola trade dress are owned by Motorola, Inc. and are used under license from
Motorola, Inc.  Please contact (the "Licensee") at (phone #, email, etc.) for
questions/comments, warranty, support, or service related to this product.
MOTOROLA and the Stylized M Logo are registered in the U.S. Patent & Trademark
Office. © Motorola, Inc. 200X (with X being the date of publication)."

4.3       Motorola may require through written notice that Licensee adopt and
use different Trademarks and/or Product Materials specifications for different
countries in the Territory, and Licensee agrees to be bound by such requirements
of Motorola.  Licensee shall be permitted a reasonable time after such notice to
implement the use of different Trademarks and/or Product Materials
specifications and shall have the right, in accordance with the terms of this
Agreement, to sell, in the ordinary course of business, Product inventory that
exists at the time of receipt of such notice.

5.          PROTECTION OF TRADEMARKS

5.1       Licensee acknowledges that Motorola is the exclusive owner of the
Trademarks and any trademark incorporating all or any part of the Trademarks.
Without limiting the foregoing, Licensee hereby assigns to Motorola all right,
title and interest in the Trademarks, together with the goodwill attaching
thereto that may inure to Licensee in connection with this Agreement or from its
use of the Trademarks hereunder.  Licensee agrees to execute and deliver such
documents as necessary for Motorola to register Licensee as registered user or
permitted user, or to withdraw Licensee as a registered user or permitted user,
of the Trademarks.  All use of the Trademarks by Licensee shall inure to the
sole benefit of Motorola.  Licensee shall cooperate and shall execute all papers
reasonably requested by Motorola to effect further registration, maintenance and
renewal of the Trademarks at the sole expense of Motorola.

5.2       Licensee will not encourage or assist a third party to register, or
attempt in any country to register the copyright, or to register as a trademark,
service mark, design patent or industrial design, any portion of the Motorola
Intellectual Property Rights or derivations or adaptations thereof, or any work,
symbol or design which is so similar thereto as to clearly suggest associations
with or sponsorship by Motorola.  In the event of any breach of the foregoing,
Licensee agrees to terminate the unauthorized registration activity and to
execute and deliver, or cause to be delivered, to Motorola such assignments and
other documents as Motorola may require to transfer to Motorola all rights to
the registrations, patents or applications involved.  Licensee will not, nor
will it encourage or assist a third party to, challenge the validity or
ownership of any patent, copyright, trademark, or other Intellectual Property
Rights or registrations of Motorola.

11

--------------------------------------------------------------------------------


5.3       If Licensee learns of any infringement of the Trademarks or of the
existence, use or promotion of any mark or design similar to the Trademarks,
Licensee shall Promptly notify Motorola. Motorola shall have the sole right and
discretion to decide what legal proceedings or other action, if any, shall be
taken, by whom, how such proceedings or other action shall be conducted. Any
legal proceedings instituted pursuant to this Section 5.3 shall be for the sole
benefit of Motorola.  Licensee shall, at the request of Motorola, cooperate and
assist Motorola in any such suit or action, provided that Motorola will promptly
reimburse Licensee for all documented reasonable costs and expenses, including
attorneys' fees.

5.4       In the performance of this Agreement, Licensee shall comply with
applicable laws and regulations, and those laws and regulations particularly
pertaining to the proper use and designation of trademarks in the countries of
said Territory. Should Licensee be or become aware of any applicable laws or
regulations that are inconsistent with the provisions of this Agreement,
Licensee shall Promptly notify Motorola of such inconsistency. The parties shall
then first, in good faith, negotiate a modification to this Agreement such that
it complies with applicable law and regulations, and if the parties are unable
to reach agreement with respect to such modification, then Motorola may
terminate the license and rights granted hereunder in that jurisdiction and: (i)
the Territory set forth in Exhibit B shall be appropriately amended, and (ii)
the Minimum Royalty hereunder shall be appropriately adjusted based on the
average ratio that Licensee's sales in such jurisdiction is to Licensee's total
sales in the Territory during each quarterly period of each Sales Year of this
Agreement.

6.         PRODUCT WARRANTY AND SUPPORT

6.1       Licensee shall provide, at a minimum, a one-year, replacement warranty
to consumers who purchase the Products and shall comply with applicable local
laws on warranties in the Territories where the Products are sold.

6.2       Licensee will be fully responsible for all end user support service
and warranty costs, including but not limited to the following (if applicable):
transportation costs, Product replacements, service labor, field repair,
refunds, returns, and other customer concessions to ensure each customer's
satisfaction for the duration of the applicable warranty period. After
consultation with Licensee, Motorola may require Licensee to halt sales or to
recall Product in whole or in part or to take other corrective actions where
Motorola reasonably determines customer satisfaction, quality, safety, returns
or compliance problem(s) exist.

6.3      All Product packaging shall include a conspicuous use of the telephone
number and address for Licensee's customer service department or customer
service representative so that any questions regarding support service for the
Products including warranty can be directed by the consumer or by Motorola to
Licensee. Licensee shall provide the telephone number and address for customer
service to Motorola for each Product before the initial sale of such Product. If
Motorola determines an excess number of questions regarding any Product have
been directed by the consumer to Motorola, Motorola and the licensee shall
mutually agree on a corrective action. If a reasonable corrective action cannot
be agreed to, Motorola may require Licensee to withdraw such Product from the
market or require Licensee to pay Motorola for future costs incurred related to
such questions.

12

--------------------------------------------------------------------------------


6.4       Throughout the period during which the warranty for any Product is in
effect, Licensee shall provide, during Licensee's normal business hours, a
well-manned telephone service number for receipt of calls for the Products.  At
all other times, such telephone service number shall have, at a minimum, an
automated message specifying the times during which the service number shall be
manned with live personnel.

6.5       Licensee will collect, prepare reports or, maintain and, upon request,
deliver to Motorola, all applicable data and records relating to Product
warranty as set forth in but not limited to the reporting requirements in
Exhibit I. In addition, within thirty (30) days after the end of each quarterly
period, Licensee shall furnish to the Motorola Representative a statement
summarizing all significant problems and quality issues reported to Licensee's
customer service department for each Product in the preceding quarter.
 

7.         COSTS

7.1       Except as otherwise expressly provided herein, Motorola and Licensee
shall each bear their own costs, including, but not limited to, reasonable and
necessary travel and inspection services associated with the inspection and
testing of Products for compliance with the Approved Samples, except that
Licensee alone shall bear any costs associated with the inspection and testing
of Products for compliance with the Approved Samples that are conducted by an
independent testing laboratory as referenced in Section 3.4 and shall bear the
cost of the samples referenced in this Agreement.
 

8.          ROYALTIES

8.1       Licensee agrees to pay Motorola a royalty equal to a percentage, as
shown in Exhibit F for each Product, of all Net Sales for the Products.  The
royalty rate for any Product other than those in Exhibit C will be determined by
written amendment between Motorola and Licensee. The royalty obligation shall
accrue upon the sale of the Products regardless of the time of collection by
Licensee.  For purposes of this agreement, Products shall be considered "sold"
on the date when such Products are billed, invoiced, shipped or paid for,
whichever event occurs first.  No deductions shall be made for uncollectible
accounts.  If the Net Sales price is expressed in any currency other than United
States Dollars, the royalty rate shall be applied to that currency converted to
United States Dollars based upon the exchange rate that appears in the "Currency
Trading" section of the Eastern Edition of The Wall Street Journal on the last
day of the quarterly period in which the royalties become due.

13

--------------------------------------------------------------------------------


8.2       Licensee shall pay the royalties based upon Net Sales in quarterly
periods ending on the last day of March, June, September, and December in U.S.
Dollars to Motorola. within fifteen (15) days after the end of each quarterly
period less Minimum Royalties actually received by Motorola for each quarterly
period. At the time of the quarterly royalty payment, Licensee will also furnish
to Motorola on forms provided or approved by Motorola with a statement of Net
Sales and number of units of all Products sold  (whether or not subject to a
royalty) during the immediately preceding quarterly period and statements of
other information as the forms may require.  Such statements will be certified
true and correct by a duly authorized officer of Licensee if Licensee is a
corporation or by a principal of Licensee if Licensee is a partnership or sole
proprietor.  Licensee shall send all payments required by this Section to
Motorola at the address in Section 8.5 and statements required by this Section
to the Director of Trademark Licensing at the address in Section 22.  Neither
the expiration nor the termination of this Agreement shall relieve Licensee from
its royalty payment obligations.      In the event Licensee does not provide
Motorola with payment of the required royalties as provided, Licensee agrees to
pay an additional amount to Motorola equal to Twelve Percent (12%) per annum on
all unpaid royalty balances from the due date of such payment until the date
royalties are paid to Motorola and the corresponding quarterly reports are made
and delivered to Motorola.

8.3      Credits for Products for which royalties were previously paid shall be
made against royalties in the quarter the Product returns are received and
credited to Licensee's customers.

8.3.1        Fifteen days after the close of each quarter during each Sales Year
as set forth in Exhibit F, Licensee shall pay in U.S. Dollars to Motorola a
quarterly minimum royalty amount equal to the minimum royalty for the applicable
Sales Year (Minimum Royalty") divided by the number of whole quarters for such
Sales Year. The Minimum Royalty for Sales Year 1 shall be $375, 000.00. 
Motorola and Licensee shall agree on the Minimum Royalty for Sales Year 2 and
Sales Year 3 prior to the end of the prior Sales Year.  In case the parties are
unable to agree to the Minimum Royalty for Sales Year 2 or Sales Year 3, the
Minimum Royalty shall be calculated as set forth in Exhibit F.

8.3.2         Licensee may reduce the Minimum Royalty due in a quarter by the
amount the royalty payment based on Net Sales paid for the previous quarterly
period of the current Sales Year exceeded the Minimum Royalty for the previous
quarterly period.  If the total royalties actually paid for any one Sales Year
equal or exceed the total Minimum Royalties for that Sales Year prior to the due
date of the next quarterly Minimum Royalty payment for the Sales Year, no
quarterly Minimum Royalty payment is due. 

8.4       Should the Agreement be terminated by Motorola for cause or by
Licensee for convenience under paragraph 10.5 prior to the end of the Term,
Licensee shall pay to Motorola an amount equal to the Minimum Royalty for the
then current Sales Year, or in the last Sales Year of this Agreement, an amount
equal to the remaining Minimum Royalty, if any.  This payment will be in
addition to any prior payment of the Minimum Royalty for that Sales Year, and
shall be paid together with any additional royalty amount due within fifteen
(15) days of the time of termination.  

 

8.5       All payments shall be electronically transferred to Motorola with all
electronic transfer fees to be paid by Licensee at:

Northern Trust Company
Motorola PCS International
Motorola Account # 32690190
ABA (Routing) # 071000013
Swift Code - CNORUS44

14

--------------------------------------------------------------------------------


8.6       During the term of this Agreement and for at least five (5) years
following the termination or expiration of this Agreement, Licensee shall
maintain at Licensee's principal office such books and records including but not
limited to production, inventory and sales records (collectively "Books and
Records") as are necessary to substantiate that (i) all statements submitted to
Motorola hereunder were true, complete and accurate, (ii) all royalties and
other payments due Motorola hereunder shall have been paid to Motorola in
accordance with the provisions of this Agreement, and (iii) no payments have
been made, directly or indirectly, by or on behalf of Licensee to or for the
benefit of any Motorola employee or agent who may reasonably be expected to
influence Motorola's decision to enter this Agreement or the amount to be paid
by Licensee under this Agreement.  (As used in this Section, "payment" shall
include money, property, services, and all other forms of consideration.)  All
Books and Records shall be maintained in sufficient form and detail so as to
provide adequate factual support for royalty computation, payments and all other
reports required by this Agreement.  During the term of, and for five (5) years
after the termination or expiration of this Agreement, upon no fewer than ten
(10) Business Days notice, the Books and Records shall be open to inspection,
audit, and copy by or on behalf of Motorola during normal business hours.

8.7       If any examination reveals that Licensee has underpaid the royalty,
Motorola shall so notify Licensee, specifying the underpayment in reasonable
detail.  Licensee shall pay the shortfall to Motorola within ten (10) days of
being notified of the shortfall. Motorola shall bear the costs and expenses of
conducting each examination. However, if the examination reveals that Licensee
has underpaid the royalty by more than five percent (5%) of the actual amount
due Licensee shall pay to Motorola the shortfall, plus a late fee in an amount
of one percent (1%) of such shortfall for each month or part thereof from the
last day of the quarterly period in which the royalties became due until the
date paid. If the amount of such late fee exceeds the maximum interest rate
permitted by law, such fee shall be reduced to such maximum.  If any examination
reveals that Licensee has overpaid the royalty in respect of any reporting
period, licensee shall so notify Motorola, specifying the overpayment in
reasonable detail. Motorola shall pay the overage to Licensee within ten (10)
days of being notified of the overage.

8.8       Licensee shall pay any tax (and any resulting interest and penalties),
however designated, imposed solely as a result of the existence or operation of
this Agreement including any tax that Licensee is required to withhold or deduct
from payments to Motorola, except (i) any such tax constituting an income,
franchise, gross receipts, revenue or similar tax imposed upon Motorola by any
governmental entity within the United States proper (the fifty (50) states and
the District of Columbia, Guam and Puerto Rico); and (ii), if the aforesaid
office of Licensee is located in or relocated to a jurisdiction outside of the
United States proper, any foreign tax imposed on Motorola or any of its
subsidiaries if such tax is allowable as a credit against U.S. income taxes of
any of such companies. In the case of taxes imposed pursuant to Section 8.9(ii),
Licensee shall furnish Motorola with any evidence required by United States
taxing authorities to establish that such tax has been paid.

 

15

--------------------------------------------------------------------------------


 

 

9.          SALES AND MARKETING

9.1       Licensee shall provide Motorola with written descriptions in such
detail as may be requested from time to time by Motorola of Licensee's marketing
and distribution program before the program's implementation or modification. 
Licensee shall not proceed with the implementation of the initial program or any
modification of its marketing and distribution program without obtaining
Motorola's prior approval.  Motorola's approval of such marketing and
distribution programs shall not be unreasonably withheld or delayed. 

9.2       Licensee agrees to attend an Annual Review and Planning Meeting with
Motorola to review the current year's performance in comparison with previously
projected goals and objectives and to adopt goals and objectives for the coming
year.  Licensee agrees to develop and present a detailed sales marketing plan
with projected goals and objectives for the coming year commensurate with the
forecasted sales.  The sales marketing plans shall be structured with Motorola. 
The meeting shall take place at a mutually agreed location not later than ninety
(90) days prior to April 1st of each year.   At least sixty (60) days prior to
the annual meeting, each party shall provide the other party with a list of
relevant issues and questions to be addressed, and the other party agrees to
address the issues and questions at the Review and Planning Meeting.  At the
discretion of Motorola, Licensee agrees to attend semi-annual or other required
performance review meetings with Motorola at a mutually agreed upon location.

9.3       Throughout the term of this Agreement, Licensee agrees to promote the
sales of Products in Licensee's business operations and in retail outlets and
distributors in the Territory.  In order to preserve the value and integrity of
the Trademarks, the parties agree that the Products will be sold only in
channels where the suitability of the trading premises, the customer service and
the competence of the resellers are of sufficient quality and reliability and
are appropriate for the resale of the Products consistent with Motorola's brand
image.  For the avoidance of doubt, the following channels would satisfy such
requirements:  wholesalers, distributors, network operators, department stores,
chain consumer electronics stores, boutique consumer electronics stores, and
general merchandise stores. Motorola reserves the right to disapprove or
withdraw approval of any specific retailer if, in Motorola's reasonable belief,
that retailer does not provide suitable service or competence or maintain a
suitable trading premises, or may otherwise subject the Trademarks to
devaluation or disrepute in any way.

9.4      Licensee agrees not to offer, without prior written approval from
Motorola, branded products that are identical in function and in appearance to
Products, except for the Trademarks, in the same retail outlets or distributors
with the Products. Motorola acknowledges that the foregoing restriction is
intended only to prohibit Licensee from offering items that are identical to the
Products under a different brand name, and is not intended to prohibit Licensee
from offering non-Trademarks branded products generally. In the event the
parties mutually agree to customizations that differentiate the Products by
including in appearance elements that create an identity associated with the
Products, Licensee agrees to use and limit such customizations to the Products
unless Motorola agrees in writing to their use for other products. Neither party
assigns to the other party any rights in its industrial designs, technology,
and/or intellectual property in and associated with the Products unless
specifically agreed to in writing by the owner.

 

16

--------------------------------------------------------------------------------


 

 

10.       TERM AND TERMINATION

10.1     Unless sooner terminated in accordance with this Agreement, the license
and rights granted under this Agreement shall commence on the Effective Date of
the Agreement, and shall continue in effect until December 31, 2007.  The
parties may renew or extend the Term of this Agreement by mutual consent.

10.2     Without prejudice to any other rights that Motorola may have, including
without limitation those under Section 21, Motorola may at any time give notice
of termination of this Agreement effective immediately:

10.2.1  If Licensee shall be unable to pay its obligations when due, shall make
any assignment for the benefit of creditors, shall file a voluntary petition in
bankruptcy, shall be adjudicated bankrupt or insolvent, shall have any receiver
or trustee in bankruptcy or insolvency appointed for its business or property,
or shall make an assignment for the benefit of creditors;

10.2.2  If Licensee manufactures, sells, markets, distributes or uses any
Products or Product Materials without Motorola's approval as provided for by
this Agreement or continues to manufacture, sell, market, distribute or use any
Products or promotional or packaging material relating to the Products after
receipt of notice from Motorola disapproving such items in accordance with the
terms of this Agreement;

10.2.3  If Licensee breaches any provision of this Agreement relating to the
unauthorized assertion of rights in the Trademarks;

10.2.4  If Licensee breaches any provision of this Agreement prohibiting
Licensee from directly or indirectly  assigning, transferring, sublicensing,
delegating or otherwise encumbering this Agreement or any of its rights or
obligations. 

10.2.5 If reasonable grounds for insecurity arise with respect to Licensee's
performance of this Agreement, Motorola may in writing demand adequate assurance
of due performance, specifying in reasonable detail the grounds for insecurity. 
If Motorola does not receive such written assurance within ten (10) days after
the date of its request therefore or within such other shorter period of time as
Motorola may reasonably designate under the then existing circumstances,
Motorola may immediately terminate this Agreement.

10.3     Without prejudice to any other rights that Motorola may have, Motorola
shall have the right to terminate this agreement for any material breach ninety
(90) days after sending by commercial overnight carrier a written notice to
Licensee that specifies the alleged breach in reasonable detail unless the
breach or breaches are cured in the reasonable determination of Motorola within
such ninety (90) day period.  Material breaches include but are not limited to
the following:

10.3.1 If Licensee shall fail for one hundred and twenty (120) consecutive days
to continue the bona fide distribution and sale of the Products in commercially
reasonable quantities throughout the Territory;

10.3.2  If Licensee shall fail to make any payment due hereunder or any furnish
any statement required hereunder;

 

17

--------------------------------------------------------------------------------


            10.3.3  If the quality in any Products has reached unacceptable
levels pursuant to Section 3 and a mutually agreeable action plan to remedy the
defects has not been established within ten (10) Business Days from notice by
Motorola specifying in reasonable detail the purported defects or if subsequent
quality reports reveal that within such 90-day period the defect rates have not
been reduced to the acceptable standard;

10.3.4  If Licensee fails to obtain or maintain insurance as required by the
Section 15 of this Agreement;

10.3.5  If Licensee breaches any provision of this Agreement, relating to the
Territory;

10.3.6  Motorola's reasonable determination that significant customer
satisfaction issues have arisen with any Product; 

10.3.7  Licensee fails to enforce or terminate a Manufacturer's Agreement
against a breaching Approved Manufacturer as required in Section 3.10 or 3.11 or
such breaching Approved Manufacturer fails to cure such material breach; or

10.3.8  Licensee arranges for manufacture by third parties (other than Approved
Suppliers) who have not been approved and entered into a Manufacturer's
Agreement.

10.4 Without prejudice to any other rights Licensee may have, including without
limitation those in Section 21, Licensee may at any time give notice of
termination effective immediately:

            10.4.1  If any of the Trademarks are decided by a court of Competent
jurisdiction to infringe the rights of a third party; or

10.4.2 If Motorola shall be unable to pay its obligations when due, shall make
any assignment for the benefit of creditors, shall file a voluntary petition in
bankruptcy, shall be adjudicated bankrupt or insolvent, shall have any receiver
or trustee in bankruptcy or insolvency appointed for its business or property,
or shall make an assignment for the benefit of creditors.

10.5 Licensee may terminate this Agreement for convenience at any time, with or
without cause, by giving Motorola ninety (90) days prior written notice.

10.6 Without prejudice to any other rights that Licensee may have, including,
without limitation, those under Section 21, Licensee shall have the right to
terminate this Agreement:

10.6.1  for any material breach by Motorola ninety (90) days after mailing
written notice to Motorola that specifies the alleged breach in reasonable
detail, unless the breach or breaches are cured in the reasonable determination
of Licensee within such ninety-day period;

 

18

--------------------------------------------------------------------------------


 

 

11.       POST-TERMINATION AND EXPIRATION RIGHTS AND OBLIGATIONS

11.1     If this Agreement is terminated for any cause under Section 10.2,
Licensee and Licensee's receivers, representatives, trustees, agents,
administrators, successors or permitted assigns shall have no right after the
effective date of termination to manufacture, sell, ship, market or distribute
Products or to use any promotional and packaging material relating to the
Products. Any Products not sold, shipped, and distributed by Licensee prior to
termination must be destroyed or reprocessed so that the Trademarks are no
longer present in whole or in part on the Products or on their Product
Materials.  Upon Motorola's request, Licensee shall provide evidence reasonably
satisfactory to Motorola of such destruction or reprocessing of remaining
Products or Product Materials. Licensee's final statement and payment of
royalties, which shall include the difference, if any, between all royalties
based upon Net Sales for the termination Sales Year and the full Minimum
Royalty, to the extent not paid, for the termination Sales Year shall be
received by Motorola within thirty (30) days after the effective date of
termination.  Licensee shall send all payments and statements required by this
Section 11.1 in accordance with Section 8.5.

11.2     After expiration of the initial term and any renewal term(s) of this
Agreement or the termination of this Agreement by Motorola under any provision
other than Section 10.2, Licensee may sell, ship, market and distribute Products
in the Territory that are on hand or in the process of manufacture at the date
of expiration or at the time notice of termination is received for a period of
ninety (90) days after the date of expiration or the date of notice of
termination, as the case may be, provided that the royalties with respect to
that period are paid and the appropriate statements for that period are
furnished. Motorola shall have the right, but not the obligation, to purchase
all or part of Licensee's inventory of Products at cost plus fifteen percent
(15%) upon expiration of the ninety (90) day sell-off period permitted by this
Section 11.2. Unless purchased by Motorola, any Products not sold, shipped, and
distributed by Licensee within this ninety (90) day period must be destroyed or
reprocessed so that the Trademarks are no longer present in whole or in part on
the Products or on their Product Materials. Upon Motorola's request, Licensee
shall provide evidence reasonably satisfactory to Motorola of such destruction
or reprocessing of remaining Products or Product Materials.  After termination
of this Agreement under any provision other than Section 10.2, Licensee shall
make the next quarterly statement and payment as required by Section 8 and
Licensee shall make a final statement and payment of royalties including the
difference, if any, between all royalties based upon Net Sales and the prorated
minimum royalty for the termination Sales Year to the extent not already paid to
Motorola no later than one hundred (100) days after the effective date of
termination.  For the avoidance of doubt, the passage of the 90-day period
referred to in this Section 11.2, and the sale, shipment, marketing or
distribution of Products by Licensee during such period, shall not be the basis
of payment of Minimum Royalty attributable to such period.  Licensee shall send
all payments and statements required by this Section 11.2 in accordance with
Section 8.5.

 

 

19

--------------------------------------------------------------------------------


11.3     After the expiration or termination of this Agreement and except as
provided in Section 11.2, all rights granted to Licensee under this Agreement
shall forthwith revert to Motorola, and Licensee shall refrain from further use
of the Trademarks or any further reference to the Trademarks, either directly or
indirectly, or from use of any marks or designs similar to the Trademarks in
connection with the manufacture, sale, marketing or distribution of Licensee's
products.  Licensee also shall turn over to Motorola all molds, silk-screens,
and other materials that reproduce the Trademarks or shall give evidence
satisfactory to Motorola of their destruction.  Licensee shall be responsible to
Motorola for any damages caused by the unauthorized use by Licensee or by others
of such molds, silk-screens or reproduction materials that are not turned over
to Motorola.

11.4     Licensee acknowledges that its failure to cease the manufacture, sale,
marketing or distribution of the Products and the Product Materials at the
termination or expiration of this Agreement, except as provided in Section 11.2,
will result in immediate and irreparable damage to Motorola and to the rights of
any subsequent licensee of Motorola.  Licensee acknowledges and admits that
there is no adequate remedy at law for failure to cease such activities, and
Licensee agrees that in the event of such failure, Motorola shall be entitled to
injunctive relief and such other relief as any court with jurisdiction may deem
just and proper.

11.5     Within twenty (20) days after expiration or within ten (10) days after
notice of termination of this Agreement, as the case may be, Licensee shall
deliver to Motorola a written report indicating the number and description of
the Products and Product Materials that it had on hand or in the process of
manufacture as of the date of expiration or at the time termination notice is
received.  Motorola may conduct a physical inventory in order to verify such
report.  If Licensee fails to submit the required written report or refuses to
permit Motorola to conduct such physical inventory, Licensee shall forfeit its
rights under this Agreement to dispose of such inventory.  In addition to such
forfeiture, Motorola shall have recourse to all other available remedies.
 

12.      CONFIDENTIALITY AND INTELLECTUAL PROPERTY

12.1     Motorola's "Confidential Information" shall mean specifications,
property, data, drawings, schematics, diagrams, dimensions, prints, reprints,
information, business and financial information, customer lists and customer
prospects, vendor lists and vendor arrangements, pricing and sales information
and all communications relating to any of the foregoing pursuant to this
Agreement.  Products created by Motorola for Licensee under this Agreement,
submitted or presented by Motorola to Licensee under this Agreement, or jointly
developed by the parties are deemed Motorola's Confidential Information.

12.2     Licensee's "Confidential Information" shall mean Licensee's business
and financial information, information concerning Licensee's products, including
without limitation the Products, and related specifications, property, data,
drawings, schematics, diagrams, dimensions, prints and reprints, Licensee's
decoration process, including, without limitation, specifications, data,
drawings,  creative and developmental work relating to product offerings,
technical information, diagrams, schematics, Licensee's customer lists and
customer prospects, vendor lists and vendor arrangements,  supply strategies,
market strategies, pricing and sales information, and Licensee's customer
information provided to Motorola by Licensee or to which Motorola otherwise
gains access, and all communications relating to any of the foregoing pursuant
to this Agreement.  Products created by Licensee under this Agreement and
submitted and presented to Motorola under this Agreement for approval, are
deemed Licensee's Confidential Information.
 

20

--------------------------------------------------------------------------------


12.3     Each of the parties agrees and agrees to cause its affiliates, agents
and contractors to agree to maintain the confidentiality of the other party's
Confidential Information whether furnished in oral, visual, written and/or other
tangible form including electronic form, and not disclose such Confidential
Information to any third party, except as authorized by the other party in
writing, prior to such disclosure.  Each party further agrees to keep
confidential the terms of this Agreement; except as required under applicable
reporting requirements pursuant to the Federal securities laws); provided,
however, that the parties shall issue a joint press release regarding this
Agreement in a form, and at such time, as is mutually agreed upon by the parties
in writing.

12.4     Each of the parties agrees to restrict disclosure of the other party's
Confidential Information to its employees and contractors who have a "need to
know" such information strictly in connection with the performance of their
respective obligations pursuant to this Agreement. Each of the parties agrees
that the other party's Confidential Information shall be handled with the same
degree of care that it applies to its own Confidential Information (but in no
event less than reasonable care) and shall not be exported directly or
indirectly to any restricted or prohibited country set forth in Section 13 or
such other restricted or prohibited countries as may be designated by the United
States Department of Commerce except in compliance with the regulations of the
Office of Export Control for the United States Department of Commerce.

12.5     Licensee is the "Receiving Party" with respect to Motorola's
Confidential Information and Motorola is the "Receiving Party" with respect to
Licensee's Confidential Information. The parties agree to exclude from these
obligations of confidentiality any Confidential Information that the Receiving
Party can demonstrate: (i) is wholly independently developed by the Receiving
Party without the use, directly or indirectly, of the other party's Confidential
Information; or (ii) is known or becomes known to the general public without
breach of this Agreement; or (iii) was known to the Receiving Party without
confidential limitation at the time of disclosure by the other party as
evidenced by documentation in the Receiving Party's possession; or (iv) is
approved for release by written authorization of the other party, but only to
the extent of and subject to such conditions as may be imposed in such written
authorization; or (v) is disclosed in response to a valid order to a court,
regulatory agency, or other governmental body in the United States or any
political subdivision thereof, but only to the extent and for the purposes
stated in such order; provided, however, that the Receiving Party shall first
notify the other party in writing of the order and cooperate with the other
party if the other party desires to seek an appropriate protective order; or
(vi) is received rightfully and without confidential limitation by the Receiving
Party from a third party.

21

--------------------------------------------------------------------------------


12.6     In the course of its relationship with Motorola, Motorola may give
Licensee access to Motorola's facility including its manufacturing, distribution
or accelerated life testing area.  Licensee agrees that the manufacturing,
handling or testing techniques, processes, methodologies and know how embodied
in equipment and equipment arrangements; materials and equipment supplier names
and vendor arrangements and strategies; and products under manufacture, handling
or testing in Motorola's facility are deemed to be Motorola Confidential
Information, even if not identified as confidential at the time of disclosure
and confirmed in correspondence.  In the course of its relationship with
Licensee, Licensee may give Motorola access to Licensee's facility including its
manufacturing, distribution or accelerated life testing area.  Motorola agrees
that the manufacturing, handling or testing techniques, processes, methodologies
and know how embodied in equipment and equipment arrangements; materials and
equipment supplier names and vendor arrangements and strategies; and products
under manufacture, handling or testing in Licensee's facility are deemed to be
Licensee Confidential Information, even if not identified as confidential at the
time of disclosure and confirmed in correspondence. 

12.7     Upon termination of this Agreement, all Confidential Information
transmitted to the Receiving Party by the other party in record bearing media or
other tangible form including electronic form, and any copies thereof made by
the Receiving Party shall be either destroyed and its destruction certified in
writing or, at the other party's written request, returned to the other party,
except that the Receiving party shall be entitled to retain a secure copy of the
other party's Confidential information for archival purposes only. 
Additionally, Motorola agrees to return Licensee's Confidential Information upon
Licensee's written request, and Licensee agrees to return Motorola's
Confidential Information upon Motorola's written request.

12.8      Licensee agrees that it will not in any manner use its knowledge of
Motorola business or Confidential Information for the benefit of any other party
or divulge to others information or data concerning Motorola's business affairs,
including the names of customers, names of employees, number or character of
contracts, marketing and supply strategies and prices, vendor lists and
arrangements, terms or particulars of Motorola's business.  Licensee will, in
all things and in good faith, protect the good will of Motorola's business and
keep confidential its knowledge of such business affairs acquired prior to and
during the terms of this Agreement. Motorola agrees that it will not in any
manner use its knowledge of Licensee business or Confidential Information for
the benefit of any other party or divulge to others information or data
concerning Licensee's business affairs, including the names of customers, names
of employees, number or character of contracts, marketing and supply strategies
and prices, vendor lists and arrangements, terms or particulars of Licensee's
business.  Motorola will, in all things and in good faith, protect the good will
of Licensee's business and keep confidential its knowledge of such business
affairs acquired prior to and during the terms of this Agreement.

13.       EXPORT

13.1     Licensee agrees and represents that it is aware of all pertinent export
laws and regulations and will not violate them in any material respect. To the
extent that Licensee exports, transports or manufactures or has manufactured any
products or technologies in any way connected to the Trademarks, Licensee hereby
assures Motorola that it does not intend to and will not, without the prior
written consent of the Office of Export Licensing of the U.S. Department of
Commerce, P.O. Box 273, Washington, D.C. 20230, export, transport, manufacture
or have manufactured directly or indirectly (i) Products or other items in any
way associated therewith or (ii) any technical information provided hereunder
in, to or by (a) any individuals or entities listed in the Table of Denial
Orders as published from time to time in Supplement No.2 to Part 764 of the
above referenced regulations, (b) embargoed countries or foreign nationals of
such countries, as may be changed from time to time, under U.S. export laws and
regulations or (c) controlled countries and foreign nationals of such countries
to the extent such products and technologies are defined as controlled
technologies in the U.S. Export Administration Regulations Part 774. Embargoed
and controlled countries are defined in the U.S. Export Administration
Regulations Parts 740 Supplement No.1, 746 and 772 and currently include Cuba,
Iran, Libya, North Korea, Sudan and Syria.

22

--------------------------------------------------------------------------------


14.       REPRESENTATIONS AND WARRANTIES

14.1     Motorola represents and warrants that at all times:

            14.1.1  it has the power to grant a license of the Trademarks in the
Territory and that such grant is in compliance with applicable law and does not
infringe the rights of any third party.

            14.1.2  Motorola, at its expense, shall be responsible for obtaining
and maintaining all licenses, permits and approvals necessary for Motorola to
maintain its rights in the Trademarks.

No other warranties, express or implied, are given by Motorola, and all other
warranties, express or implied, are expressly disclaimed by Motorola.

14.2      Licensee represents and warrants that at all times:

14.2.1       Subject to the representations in Section 14.1, Licensee has and
shall maintain all rights and licenses needed to sell the Products and the
Products do not infringe any patent, copyright, mask work right, moral right,
trademark, service mark, trade secret and/or all other intellectual property
rights and/or similar rights of any third party. Licensee is solely responsible
for all royalties, fees or other payments to secure such rights and licenses for
end user customers.

14.2.2       Licensee shall secure and maintain all certifications and
requirements to sell the Products and Licensee shall affix all labels on the
appropriate area of each Product regarding such certifications and requirements.
Licensee shall provide written evidence of such certifications and approvals to
Motorola upon Motorola's request.

14.2.3       All Products are new, and do not contain anything used.

14.2.4       Product Materials shall not claim or suggest that any Products
improve the health of users, have therapeutic capabilities, or can help the
users to avoid injuries that otherwise might occur through the use of
alternative products.

14.2.5       All claims made in connection with the Products and Product
Materials are accurate, complete in all material respects and have been
substantiated prior to use in advertising, promotion or on the Products or
Product Materials.

14.2.6       Licensee, at its expense, shall be responsible for obtaining and
maintaining all licenses, permits and approvals that are required by all
appropriate governmental authorities, with respect to Licensee's compliance with
its obligations under this Agreement, excluding any licenses, permits or
approvals necessary for Motorola to maintain its rights in the Trademarks, and
to comply with any requirements of such governmental authorities for the
registration or recording of this Agreement and for making payments hereunder.
Licensee shall furnish to Motorola within thirty (30) days of receipt of same,
written evidence from such governmental authorities of any such licenses,
permits, clearances, authorizations, approvals, registration or recording.

 

23

--------------------------------------------------------------------------------


14.2.7       All Products are safe for any use consistent with the warranties,
specifications and requirements of this Agreement.

14.2.8       All Products are of merchantable quality, and conform to the
specifications and requirements of quality in materials, design, and workmanship
in this Agreement.

14.3     Each party hereto warrants that such party's performance hereunder will
be in compliance with all applicable federal, state and local laws, orders,
rules and regulations, whether domestic or foreign.  Each party hereto warrants
that its execution, delivery and performance of this Agreement has been
authorized by all necessary corporate action and that this Agreement has been
duly authorized, executed and delivered.

 

15.       INDEMNITIES AND INSURANCE

15.1     Licensee acknowledges that, except as set forth in Section 15.2, it
will have no claims against Motorola for any damage to property or injury to
persons arising out of the operation of Licensee's business.  Licensee agrees to
indemnify, hold harmless and defend Motorola , its subsidiaries and customers,
with legal counsel acceptable to Motorola, from and against all third-party
suits, actions, claims, damages, liabilities, costs and expenses, including
attorneys fees, court costs and other legal expenses, arising out of or
connected with the Products, Licensee's methods of manufacturing, marketing,
selling, distributing or use of the Products, the promotional or packaging
material relating to the Products, or any breach by Licensee of any provision of
this Agreement or of any warranty made by Licensee in this Agreement.  As a
condition of this indemnity Motorola agrees to give Licensee written notice of
any claim within ten (ten) days of receipt by Motorola and agrees to cooperate
with Licensee in connection with the defense and any related settlement
negotiations.  Licensee shall bear full responsibility for the defense
(including any settlements) of any such claim; provided, however, that: (i)
Licensee shall keep Motorola informed of, and consult with Motorola in
connection with the progress of such litigation or settlement; and (ii) Licensee
shall not have any right, without Motorola's prior written consent, to settle
any such claim if such settlement arises from or is part of any criminal action,
suit or proceeding or contains a stipulation to or admission or acknowledgement
of, any liability or wrongdoing (whether in contract, tort, or otherwise) on the
part of Motorola or any Motorola subsidiary or does not contain a complete and
immediately effective release from all claims and liability.

24

--------------------------------------------------------------------------------


15.2      Motorola agrees to indemnify, hold harmless and defend Licensee from
and against all third-party suits, actions, claims, damages, liabilities, costs
and expenses, including attorney's fees, court costs and other legal expenses,
arising out of or relating to (i) infringement of the trademarks or copyrights
of any third party by the Trademarks so long as such claims arise from
Licensee's promotion or sale of the Products in the Territory and Licensee's use
of the Trademarks  in accordance with the terms of this Agreement or (ii) or any
breach by Motorola of any provision of this Agreement or of any warranty made by
Motorola in this Agreement.  Motorola shall bear full responsibility for the
defense (including any settlements) of any such claim; provided, however, that:
(i) Motorola shall keep Licensee informed of, and consult with Licensee in
connection with the progress of such litigation or settlement; and (ii) Motorola
shall not have any right, without Licensor's prior written consent, to settle
any such claim if such settlement arises from or is part of any criminal action,
suit or proceeding or contains a stipulation to or admission or acknowledgement
of, any liability or wrongdoing (whether in contract, tort, or otherwise) on the
part of Licensee or any subsidiary of Licensee or does not contain a complete
and immediately effective release from all claims and liability. As a condition
to this indemnity, Licensee agrees to give Motorola written notice of any claim
within ten (10) days business days of receipt by Licensee and agrees to
cooperate with Motorola in the defense and any related settlement negotiations.

15.3      During the term of the Agreement, Licensee will maintain at its own
expense, commercial general liability ("CGL") insurance including contractual
liability coverage, products and completed operations in an amount not less than
Three Million Dollars      ($ 3, 000,000.) per occurrence for bodily injury,
personal injury and property damage liability.  The insurance will be placed
with an insurer acceptable to Motorola, licensed for the jurisdiction in which
this Agreement is performed and having a Best's Rating not less than A-VII.  The
CGL policy will name Motorola, Inc. as an additional insured and provide a
minimum thirty (30) days prior written notice of cancellation or material
change.  Licensee shall furnish Motorola within thirty (30) days after execution
of this Agreement or, if earlier, prior to the sale of the Products, with a
certificate of insurance stating thereon the limits of liability, the period of
coverage, the parties insured (including Licensee and Motorola), and the
insurer's agreement not to terminate or materially modify such insurance without
endeavoring to notify Motorola in writing at least ten (10) days before such
termination or modification.  Coverage provided for Motorola shall be primary,
and any insurance maintained by Motorola shall be in excess and not contributing
with any insurance provided by Licensee.  Coverage shall be on a claims made
basis.  Motorola shall not be responsible for the payment of the premiums,
charges, taxes, assessments, or other costs for the product liability insurance.

15.4      The existence of the product liability insurance shall not mitigate,
alter, or waive the indemnity provisions of Section 15.1.

16.        DISPUTE RESOLUTION

16.1      The Parties will attempt to settle any claim or controversy relating
to this Agreement through negotiation in good faith and a spirit of mutual
cooperation. If those attempts fail to achieve a settlement, then the dispute
will be mediated by a mutually acceptable mediator to be chosen by the Parties
within forty-five (45) days after written notice by either Party demanding
mediation. Neither Party may unreasonably withhold its consent to the selection
of a mediator, and the Parties shall share the costs of mediation equally. The
non-binding mediation hearing shall be conducted within forty-five (45) calendar
days after the selection of the mediator. Each Party shall bear its own
attorney's fees and other costs. Any mediation shall be conducted in the English
language.

16.2       Any dispute that cannot be resolved between the Parties through
negotiation or mediation within six (6) months of the date of the initial demand
for mediation by one of the Parties may then be submitted to the courts for
resolution. The use of any mediation procedures will not be construed under the
doctrines of laches, waiver or estoppel to affect adversely the rights of either
Party. Nothing in this Section 16 shall be interpreted to prevent either Party
from resorting to judicial proceedings if interim relief from a court in the
nature of a preliminary or temporary injunction is necessary to prevent serious
and irreparable injury to that Party or to others. In addition, nothing in this
Section 16 shall be construed as applying to disputes regarding the Intellectual
Property Rights (including Confidential Information) or trademarks of either
party.

25

--------------------------------------------------------------------------------


 

17.        FORCE MAJEURE

17.1      The terms of this Agreement are binding upon the parties hereto except
where prevented, delayed or interfered with by causes beyond the reasonable
control and without the fault or negligence of the non-performing party,
including, without limitation, riot, war, or hostilities between nations, civil
war or severe domestic instability in any nation in the Territory or place of
manufacture of the Products, governmental regulation (other than action taken in
response to Motorola's or Licensee's violation or failure to act with respect to
any law or governmental regulation, in which case the party at fault shall not
be permitted to claim the benefit of this Section 17), acts of God, fire,
accidents, banking moratorium or suspension of the commercial banking system in
any nation in the Territory or place of manufacture of the Products, significant
acts of terrorism and the results thereof, strikes or earthquakes.

17.2     The party affected by force majeure shall give notice to the other
party of said force majeure event promptly after the occurrence thereafter,
stating therein the nature of suspension of performance and reasons therefor. 
Such party shall use commercially reasonable efforts to resume performance as
soon as reasonably possible under the circumstances giving rise to the claim of
force majeure.  Upon restoration of the affected party's ability to perform its
obligations hereunder, the affected party will give immediate notice to the
other party.

17.3     If the force majeure condition that prevents a party's performance
hereunder shall continue for a period of six (6) consecutive months, and there
shall be no reasonable prospect for the immediate cure thereof despite the
commercially reasonable efforts of the affected party to cure the same, then
either party shall have the right to terminate this Agreement in its entirety
and without liability upon ninety (90) days prior notice to the other party.

 

18.       LIMITATION OF LIABILITY

18.1     Except for third party damages included in settlements and judgments
subject to Section15.2 Motorola shall not be liable to Licensee for lost
profits, or consequential, indirect, incidental, special or punitive damages,
even if advised in advance of the possibility of such damages.

19.       INTELLECTUAL PROPERTY

19.1     No grant or transfer of any Motorola's Intellectual Property Rights to
Licensee is given or intended under this agreement, including any license
implied or otherwise, except as expressly provided in Section 2 of this
Agreement.

26

--------------------------------------------------------------------------------


 

19.2     As between Motorola and Licensee Motorola owns and, upon creation shall
own, all rights in the Trademarks, the trade dress associated with the Product
and the copyrights and trade dress in the Product Materials and any Derivative
Works created from them. Further, Motorola owns and upon creation shall own the
ornamental designs, industrial designs, design patents, and trade dress in any
Product designed specifically to fit a MOTOROLA product specifically and
uniquely or designed based upon a Motorola design.  Licensee shall cooperate and
shall execute all papers reasonably requested by Motorola to effect
registration, maintenance and renewal of these rights, at the sole expense of
Motorola.

19.3     Except as stated in Section 19.2, as between Motorola and Licensee,
Licensee owns and, upon creation shall own, all rights in the ornamental
designs, industrial designs and design patents associated with the Products and
any Derivative Works created from them.  Motorola shall cooperate and shall
execute all papers reasonably requested by Licensee to effect registration,
maintenance and renewal of these rights, at the sole expense of Licensee.

20.       PRESS RELEASES

20.1     Except as provided in Section 12.3, Licensee shall make no press
releases concerning the business relationship or license granted in this
Agreement or the introduction or sales of Products without Motorola's written
agreement as to the form and content of the proposed press release.   Motorola's
approval of such press releases shall not be unreasonable withheld or delayed. 
Motorola agrees and acknowledges that Licensee may report on sales results
pursuant to the license granted in this Agreement pursuant to its obligations to
file periodic reports under the Securities Exchange Act of 1934, in the normal
course of compliance with such obligations.

21.       ETHICS AND CONFLICTS OF INTEREST.

21.1     Both parties will refrain from activities that: (i) are illegal,
unethical; (ii) might bring either party into disrepute; or (iii) might
constitute or represent a serious conflict of interest or that might give the
appearance of impropriety. Both parties will cooperate fully in any
investigation or evaluation of such matters. Breach of this obligation by either
party will entitle the non-breaching party to terminate this Agreement without
notice.

22.       NOTICES

22.1     Any notice required or permitted to be given under this Agreement shall
be in writing and shall be directed by one party to the other at its respective
address as follows unless otherwise provided for in this Agreement:

  Licensor:

Carlos Coroalles

   

Director of Trademark Licensing

   

Motorola, Inc.

   

600 North U.S. Highway 45

   

Libertyville, Illinois 60048-1286

   

United States of America

27

--------------------------------------------------------------------------------


and to:

Scott Offer
Corporate Vice President
Law Department, Personal Communications Sector
Motorola, Inc.
600 North U.S. Highway 45
Libertyville, IL 60048-1286

Licensee:          Jerome E. Ball
Chairman and Chief Executive Officer
Forward Industries
1801 Green Road, Suite E.
Pompano Beach, FL 33064
Phone: 954-360-6420
FAX: 954-419-9735
EMAIL: jball@forwardindustries.com

And to:

                        Steven A. Malsin
Attorney at Law
237 Upper Shad Road
Pound Ridge, NY 10576

                       

                                                 

22.2     Any notice required or permitted to be given under this Agreement shall
be deemed to have been received (i) when delivered personally; (ii) when sent by
confirmed facsimile or e-mail except for notices that relate to default
provisions; (iii) five (5) days after having been sent by registered or
certified mall, return receipt requested, postage prepaid; or (iv) one business
(1) day after deposit with a commercial overnight carrier with written
verification of receipt.

22.3     Either party may change the address to which notices or requests shall
be directed by written notice to the other party, but such written notice to be
effective must be received by the other party at least thirty (30) days before
the effective date of the change of address.

22.4     A License Reference Number will be assigned to this Agreement by
Motorola upon execution and shall be communicated to Licensee by written
notice.  This number should be included in all communications including wire
transfer payments, royalty reports, tax credit certificates, letters, faxes and
e-mail messages.

22.5     In addition to all other notices or reporting requirements specified in
this Agreement, the Licensee shall supply an information report complying with
the reporting requirements as set forth in Exhibit I.

28

--------------------------------------------------------------------------------


23.       ASSIGNMENT OF RIGHTS AND SUBLICENSE

23.1     The benefit of this Agreement shall be personal to Licensee who shall
not, without the prior consent in writing of Motorola, assign its rights, or
delegate its duties hereunder, nor grant or purport to grant any sublicense in
respect to the Trademarks, to third parties.

23.2     Notwithstanding the above, Licensee shall have the right to assign its
rights and to delegate its duties under this Agreement, with Motorola's prior
written consent, which shall not be unreasonably withheld or delayed, to
wholly-owned subsidiaries of Licensee. In the event that Licensee undergoes a
substantial change of ownership, whether or not such a change results from a
merger, acquisition, consolidation or otherwise, Licensee shall have the right
to assign its rights and to delegate its duties to such new owner under this
Agreement, with Motorola's prior written consent, which shall not be
unreasonably withheld or delayed, provided that the substantial change of
ownership does not result in a substantial change in the nature of the
Licensee's business, a substantial change in nature including but not limited
to, a change in product mix, pricing structure, financial condition or method of
doing business. However, in any instance, Licensee and its assignee shall remain
ultimately liable to Motorola for all of the obligations assumed by it under the
terms of the Agreement.

24.       FREEDOM OF ACTION

24.1     Nothing in this Agreement shall be construed as prohibiting or
restricting Motorola or its subsidiaries from independently developing, having
developed independently, acquiring, licensing, distributing or marketing
products, services and other materials which are competitive in any form with
the Products. Licensee agrees and acknowledges that it shall not hold Motorola
liable for any lost sales or revenues in respect to the sales performance of the
Products, regardless of the reason for such lost sales or revenues including,
but not limited to, Motorola's direction in the appearance, function or
marketing of the Products.

24.2     Licensee acknowledges the license granted hereunder is non-exclusive
and that Motorola may, from time to time produce, distribute, advertise, promote
and/or sell, or issue licenses to other licensees to produce, distribute,
advertise, promote and/or sell, products in the Licensed Territory that are
similar or identical to the  Products.  Notwithstanding the above, Motorola
hereby agrees that in connection with the production, distribution,
advertisement, promotion and sale of products in the  Territory that are: (1)
either Products and/or similar or identical to the Products, and (ii) initiated
or requested by the Companion Products Group of Motorola's PCS Sector or any
successor group thereto,  Motorola shall first afford Licensee the opportunity
and right of first refusal to so produce, distribute, advertise, promote or sell
the same.  Licensee agrees and acknowledges that this right of first refusal
shall not apply to products initiated or requested by any other Motorola
business group or Sector, including, but not limited to, its iDen phone Group.
 In the event Licensee is unwilling or unable to produce, distribute, advertise,
promote or sell a proposed product(s), or a customer, distributor or retailer
objects, or in Motorola's reasonable discretion, is likely to object, to doing
business with or purchasing from Licensee, then the parties hereby agree that
Motorola may then either offer a third party the unfettered right to so produce,
distribute, advertise, promote or sell the proposed product(s), or produce,
distribute, advertise, promote or sell the proposed product(s) itself.  Licensee
shall respond to any such offer to produce, distribute, advertise, promote or
sell the aforesaid within a ten (10) business days.

29

--------------------------------------------------------------------------------


 

25.       APPROVALS

25.1     Any approval required by this Agreement to be obtained from Motorola
must be in writing and may be withheld by Motorola for any reason deemed
reasonable and justifiable in the sole determination of Motorola.  If approval
is not delivered in writing to the Licensee within fifteen (15) business days of
submission of a request for approval, the request for approval shall be deemed
to be denied.

26.       WAIVER OF DEFAULT OR OTHER RIGHTS

26.1     The failure of Motorola to insist in any one or more instances of the
performance of any term, obligation or condition of this Agreement by Licensee
or to exercise any right or privilege herein conferred upon Motorola shall not
be construed as thereafter waiving such term, obligation, or condition, or
relinquishing such right or privilege, and the acknowledged waiver or
relinquishment by Motorola of any default or right and shall not constitute
waiver of any other default or right.

27.       SEVERABILITY

27.1     If any provision of this Agreement shall be determined to be illegal
and unenforceable by any court of law or any competent governmental or other
authority, the remaining provisions shall be severable and enforceable in
accordance with their terms so long as this Agreement without such terms or
provisions does not fail of its essential purpose or purposes.  The parties will
negotiate in good faith to replace any such illegal or unenforceable provision
or provisions with suitable provisions, which will maintain the economic
purposes and intentions of this Agreement.

28.       SECTION HEADINGS

28.1     The captions for each Section have been inserted for the sake of
convenience and shall not be deemed to be binding upon the parties for the
purpose of interpretation of this Agreement.

29.       EXHIBITS

29.1    All references to "Exhibit" or "Exhibits" herein shall mean those
Exhibits A through I attached to this Agreement, which Exhibits are hereby
incorporated into this Agreement as though fully set forth herein.

30

--------------------------------------------------------------------------------


 

 

30.       SURVIVAL

30.1     Licensee's obligations and agreements under Sections 5,  8, 10, 14, 15,
18, 21, 32 and 33 shall survive the termination or expiration of this
Agreement.  Motorola's obligations and agreements under Sections 10, 11, l2, 14,
15, 18, 19, 21, 32, 33 and 34 shall survive the termination or expiration of
this Agreement.

31.       TIME IS OF THE ESSENCE

31.1     Time is of the essence with respect to the obligations to be performed
under this Agreement.

32.       RIGHTS CUMULATIVE

32.1     Except as expressly provided in this Agreement, and to the extent
permitted by law, any remedies described in this Agreement are cumulative and
not alternative to any other remedies available at law or in equity.

33.       ENTIRE AGREEMENT

33.1     The provisions of this Agreement contain the entire agreement between
the parties relating to use by Licensee of Trademarks on Products, and on
Product Materials, and supersede and cancel all prior provisions, negotiations,
agreements and commitments (whether oral or in writing) with respect to the
subject matter hereof. This Agreement shall be interpreted to achieve the
objectives and intent of the parties as set forth in the text and factual
recitals of the Agreement. It is specifically agreed that no evidence of
discussions during the negotiation of the Agreement or drafts written or
exchanged may be used in connection with the interpretation or construction of
this Agreement. This Agreement may not be released, discharged, abandoned,
changed or modified in any manner except by an instrument in writing signed by
the parties. In the event of any conflict between the provisions of this
Agreement and provisions in any other agreement with Licensee, the provisions of
this Agreement shall prevail.

34.       GOVERNING LAW

34.1     This Agreement is deemed to be executed in the State of Illinois and
the construction and performance of this Agreement will be construed and
interpreted according to the substantive laws of that State without regard to
its conflicts of law principles or rules.  The parties agree that any legal
action or proceeding between Motorola and Licensee with respect to this
Agreement, including the Manufacturer's Agreement, shall be brought in the
United States District Court for the Northern District of Illinois or, if such
court does not have jurisdiction, in any court of general jurisdiction in Cook
County, Illinois. 

 

31

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties haves caused this Agreement to be executed in
duplicate originals by their duly authorized representatives on the dates
indicated below.

 

 

MOTOROLA, INC.                                                     

By:  _____________________________

Title:  ____________________________

Date:  ___________________________

 

FORWARD INDUSTRIES, INC.

BY:  ______________________________

Title:  _____________________________

Date:  _____________________________

 

 

 

 

 

32

--------------------------------------------------------------------------------


 

 

 

EXHIBIT A

TRADEMARKS

The Licensed Motorola Trademarks are: the MOTOROLA signature and the stylized M
logo ("Emsignia") and associated Motorola Trade Dress

[image001.gif]

[image002.jpg]

 

 

 

 

--------------------------------------------------------------------------------


EXHIBIT B
TERRITORY

Authorized territories are the following:

 

Europe

Africa, excluding Libya, Sudan

Middle East, excluding Syria, Iran

 

 

 

 

 

 

--------------------------------------------------------------------------------


EXHIBIT C

PRODUCTS

Carry solutions and face plates for cellular telephones

 

 

 

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

EXHIBIT D

TRADEMARK USE SPECIFICATIONS

Artistic renderings of the Licensed Motorola Trademarks and Trade Dress and
guidelines for usage of same shall be provided to Licensee under the following
items, which become a part of this agreement by reference:

- Motorola Basic Corporate Identity Standards, Version 2.0, 2/2002

- Motorola Design Guidelines, Version 1.1, 11/2001

- Motorola Consumer Packaging Guidelines, Version 1.1, 3/2002

- Licensed Product Packaging Guide, 4/2003

- Trademark Copyright Statements, 1/2002

- Trademark/Copyright Ownership Statement and Disclaimer Statement for Packaging
and Manuals, 4/2003

- MOTOMANUAL, 8/2002

- Example Product Data Sheet/Marketing Collateral, 1/2002

- Example Packaging Layout, 1/2003

 

 

-Motorola Image/Document Files:

1) BasicCorpStnds.pdf

2) Motorola Design Guidelines.pdf

3) Motorola Packaging Guide Intro.pdf

4) Motorola Packaging Guide2-3.pdf

5) LicensedPackaging.ppt

6) TrademarkCopyright.doc

7) Disclaimer.doc

8) MOTOMANUAL.pdf

9) MP3flyer.pdf

10) MP3flyer.pdf

 

 

-Mototola logo and artwork files:

1) emsigniablackm.gif

2) mothblackl.gif

3) motvblackl.gif

4) motieblackl.gif

5) emsigniablack.ps

6) mothblack.ps

7) motvblack.ps

8) motieblack.ps

 

 

 

 

--------------------------------------------------------------------------------


EXHIBIT E

MANUFACTURER'S AGREEMENT

                                                                                                      

AGREEMENT dated this  ___________day of____________________, 2003, by and
among____(Licensee)_____________________.,
_____________(Address)_______________________("Licensee") and
(Manufacturer)________________________, a _______________________corporation,
("Manufacturer"), and Motorola, Inc., a Delaware Corporation ("Motorola").

WHEREAS, ____________ has obtained a license from Motorola to use the Trademarks
eferred to in Exhibit 1 ("Trademarks and Trade Dress") to this Manufacturer's
Agreement, on or in conjunction with the product(s) referred to in Exhibit 2
("Product(s)") to this Manufacturer's Agreement; and

WHEREAS, Motorola owns throughout the world certain trademark registrations for
the Trademarks for use on a variety of goods; and

WHEREAS, Manufacturer wishes to manufacture for Licensee Product(s) using the
Trademarks exclusively for Licensee.

NOW, in consideration of the foregoing, the covenants hereinafter set forth, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

1.         TRADEMARK USE

1.1       Manufacturer agrees that any and all rights that may be acquired by
the use of the Trademarks by the Manufacturer shall inure to the sole benefit of
Motorola. The Manufacturer shall execute all papers and to make such filings as
required to confirm such use inures to the benefit of Motorola.

 

 

--------------------------------------------------------------------------------


 

2.         PROTECTION AND MAINTENANCE OF TRADEMARK

2.1       Manufacturer also agrees to cooperate and execute all papers
reasonably requested by Licensee or Motorola to effect further registration,
maintenance, and renewal of the Trademarks at the sole expense of Motorola and,
where applicable, to record Manufacturer as a registered user of the
Trademarks.  Manufacturer agrees not to use the Trademarks or any part thereof
as part of its corporate or trade name nor use any name or mark confusingly
similar to, or derivative of, the Trademarks.

2.2       Manufacturer further agrees not to register in any country any name or
mark resembling or confusingly similar to or derivative of the Trademarks.

2.3       Manufacturer agrees that if any application for registration is, or
has been filed in any country by Manufacturer which relates to any name or
trademark which, in the opinion of Motorola, is confusingly similar, deceptive
or misleading with respect to the Trademarks, Manufacturer shall abandon
immediately any such application or registration or, at Motorola's sole
discretion, assign it to Motorola.

2.4       Manufacturer agrees that if it is notified by Licensee or Motorola of
any change in any of the Trademarks, Manufacturer shall immediately change the
Trademarks to conform with such change.

3.         CONTRACT MANUFACTURE LIMITATION

    3.1            Manufacturer agrees that it will not manufacture any goods
using the Trademark other than the Product(s) specified by this Manufacturer's
Agreement for which Manufacturer was approved and shall exclusively manufacture
for and/or sell to Licensee any such Product(s) during the term of Licensee's
license from Motorola to use the Trademarks on such Product(s).

--------------------------------------------------------------------------------


 

4.   COMPLIANCE WITH LAW AND LABOR PRACTICES

4.1              Manufacturer agrees to comply with all applicable laws, orders,
rules and regulations in performing its obligations.

4.2              Manufacturer warrants that all Products manufactured by
Manufacturer will be produced in compliance with all applicable laws, orders,
rules and regulations in the jurisdiction Manufacturer manufactures the
Products.

4.3              Manufacturer warrants that all Products will be manufactured by
it, whether assembled or packaged in whole or in part, without the use of any
forced labor, prison labor or child labor, and that such Products will not be
trans-shipped for the purpose of mislabeling, evading quota or country of origin
restrictions, or avoiding compliance with provisions against forced labor,
prison labor or child labor.

5.  REPRESENTATION AND WARRANTIES

5.1      Manufacturer further agrees and warrants that at all times:

(i)        it has and shall maintain all rights and licenses needed to
manufacture and sell the Products and the Products do not infringe any patent,
copyright, mask work right, moral right, trademark, service mark, trade secret
and/or all other intellectual property rights and/or similar rights of any third
party. Manufacturer is solely responsible for all royalties, fees or other
payments to secure such rights and licenses.

(ii)       Manufacturer shall secure and maintain all certifications and
requirements to manufacture and sell the Products and Manufacturer shall affix
all labels on the appropriate area of each Product regarding such certifications
and requirements. Manufacturer shall provide written evidence of such
certifications and approvals upon request.

 

 

--------------------------------------------------------------------------------


(iii) all Products are new, and do not contain anything used, and Manufacturer
shall have processes, procedures and documentation in place to comply with and
substantiate this representation and warranty.

6.  INDEMNIFICATION

6.1       Manufacturer agrees to indemnify, hold harmless and defend Motorola
its subsidiaries and customers with legal counsel acceptable to Motorola from
and against all suits, actions, claims, damages, liabilities, costs and
expenses, including attorneys fees, court costs and other legal expenses
(collectively "Claims"), arising out of or connected with the Products,
Manufacturer's methods of manufacturing the Products, and the promotional or
packaging material relating to the Products, except where such Claims arise
solely out of Licensee's actions or omissions.  As a condition of this indemnity
Motorola agrees to give Manufacturer written notice of any claim within ten (10)
business days of receipt.  Manufacturer shall bear full responsibility for the
defense (including any settlements) of any such claim; provided, however, that:
(i) Manufacturer shall keep Motorola informed of, and consult with Motorola in
connection with the progress of such litigation or settlement; and (ii)
Manufacturer shall not have any right, without Motorola's prior written consent,
to settle any such claim if such settlement arises from or is part of any
criminal action, suit or proceeding or contains a stipulation to or admission or
acknowledgement of, any liability or wrongdoing (whether in contract, tort, or
otherwise) on the part of Motorola or Motorola subsidiary.

7.  INSPECTION

7.1       Manufacturer further agrees that upon seven (7) days notice to
Licensee, who shall in turn notify Manufacturer, Motorola shall have the right
to inspect, at Motorola's expense, the manufacturing facilities of Manufacturer
during regular business hours to determine compliance of the Product(s)
manufactured by Manufacturer with the applicable Control Specifications approved
by Motorola and supplied to Manufacturer by Licensee.

--------------------------------------------------------------------------------


8.       CONFLICTING LAWS

          8.1        Manufacturer agrees that should it be or become aware of
any applicable laws or regulations which are materially inconsistent with the
provisions of the Manufacturer's Agreement, it shall notify Licensee within
fifteen (15) days of becoming aware of such material inconsistency.

9.       TERMINATION AND EXPIRATION

           9.1       Manufacturer agrees that upon the termination or expiration
of this Manufacturer's Agreement, Manufacturer shall execute all papers and make
such filings as necessary to terminate any registered user agreements or similar
agreements that may have been executed, filed and/or recorded while this
Manufacturer's Agreement was in effect.

9.2       Manufacturer acknowledges that any material breach by Manufacturer of
this Manufacturer's Agreement will cause irreparable harm and damages to
Licensee and/or Motorola.  If  Licensee  or Motorola determine Manufacturer has
materially breached this Manufacturer's Agreement, Manufacturer shall have
thirty (30) days to cure such breach to the satisfaction of Motorola  and
Licensee. If Manufacturer fails to cure such material breach in thirty (30)
days, this Manufacturer's Agreement shall terminate. The parties of this
Manufacturer's Agreement expressly agree that Motorola, is an intended
beneficiary of this Manufacturer's Agreement with rights to enforce such
agreement.

10.             GOVERNING LAW

10.1     The construction and performance of this Manufacturer's Agreement will
be governed by the internal, substantive laws of the state of Illinois without
regard to its choice of law rules. 

 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
in duplicate originals by its duly authorized representative on the respective
dates entered below.

(Manufacturer)                                                  (Licensee)

By:   __________________________            By:_______________________

Title:  __________________________           Title:  _______________________

Date:  __________________________           Date: _______________________

MOTOROLA, INC.

By:    __________________________

Title:  __________________________

Date:  __________________________

 

 

--------------------------------------------------------------------------------


EXHIBIT F

SALES YEAR; MINIMUM ROYALTY; ROYALTY RATE

SALES YEARS:

            Sales Year 1:    October 1, 2004 to December 31, 2005

Sales Year 2:    January 1, 2006 to December 31, 2006

            Sales Year 3:    January 1, 2007 to December 31, 2007

MINIMUM ROYALTY:

            Sales Year 1:  $375,000.00

            Sales Years 2 to 3:  as provided in Section 8.3.1, Motorola and
Licensee shall agree on the Minimum Royalty for Sales Year 2 and Sales Year 3
prior to the end of the prior Sales Year.  If Motorola and Licensee are unable
to agree on the Minimum Royalty for Sales Year 2 or Sales Year 3 then the
Minimum Royalty shall be seventy-five per cent (75%) of the actual annualized
Royalty for the prior Sales Year, provided however, in no event shall the
Minimum Royalty be less than seventy-five percent (75%) nor more than
one-hundred-twenty-five percent (125%) of the prior year's annualized Minimum
Royalty.

 

ROYALTY RATES BY PRODUCT:

15% of Net Sales for all Products

 

 

 

 

--------------------------------------------------------------------------------

 


 

 EXHIBIT G
APPROVED SUPPLIERS

Vendor

Robert Tateosian

Tateosian Ltd

London House Suite 13, 266 Fulham Road

London, England, SW10 9EL

 

CUC Engineering

CUC Engineering A/S

PO Box 207 Industritive J29

Slageise, Denmark- DK4200

 

The Clip Company

The Clip Company

695 North 900 West, Suite 9

Kaysville, Utah  84037

 

Auld

The Auld Company

180 Outerbelt Street

Columbus, Ohio  43213

 

Bush/Colorworks

Bush Technologies Inc

1 Mason Drive, PO Box 460

Jamestown, New York  14702-0460

 

ScreenTech

ScreenTech Ltd.

Bray Bussines Park, Southern Cross road

Bray County, Wicklow, Ireland

 

Superfone

Superfone Telecom BV

Bierbrouwersweg 27

NL-3449 HW Woerden

 

Madhouse

Madhouse Associates Ltd.

Laurence Building, 2 Mount Street

Manchester, UK M2 5WQ

 

CTP-Davall

CTP Davall Ltd.

Carclo Technical Plastics

Mossburn Ave.: Lancshire, England ML7 5NP

Greenpoint

Westing Green (Tianjin) Plastic Co. Ltd.

No. 3 Xinghua Yizhi Rd., Xiqing Economic Development

Tianjin, China  300381

 

Sunningdale

Sunningdale Plastics Industries (Tianjin)

No. 22 Huanghai Ave. 1, TEDA

Tianjin, China

 

Imageware

Imageware AS

Verpet Veien 51

No 1540 Vestby, Norway

--------------------------------------------------------------------------------


EXHIBIT H

PRODUCT WARRANTY

    Licensee shall include a written warranty statement on or in all Product
packaging or packaging inserts. Such warranty shall, at a minimum:

  a.

comply with all applicable laws of the country or countries in which the Product
is sold;

  b.

specify what components the warranty covers;

  c.

specify the time period of the warranty, which shall be no less than one (1) and
no more than five (5) years from date of purchase;

  d.

specify the remedy (e.g. repair, replacement, or refund) if the Product does not
conform to the warranty;

  e.

specify the Licensee's telephone number available to Product purchasers for
warranty and other support;

  f.

to the extent allowed by law, exclude consequential, incidental and punitive
damages and limit any remedies to repair, replace or refund; and

  g.

clearly indicate that Motorola is not responsible for warranty support of the
Product

  h.

be substantively equivalent to the sample warranty statement below:

Statement of Limited Warranty: (Licensee) warrants that for a period of 1 year
from the date of purchase that this product 1) is free from defects in materials
and workmanship and 2) conforms to its specifications. If this product does not
function as warranted during the warranty period, (Licensee), at its option,
will either replace this product with one that is functionally equivalent or
will refund your purchase price. These are your exclusive remedies under this
warranty. Please call 1-800 (XXXXXXXX) for warranty service.

This product is manufactured, distributed or sold by XXXXXX, official licensee
for this product.  Motorola, the Motorola logo trademarks and the Motorola trade
dress are owned by Motorola, Inc. and are used under license from Motorola.
Please contact XXXXXX at YYYYYYYY for questions/comments, warranty, support, or
service related to this product

This warranty will be voided by misuse, improper physical environment, accident,
or improper maintenance by you. THIS WARRANTY REPLACES ALL OTHER WARRANTIES OR
CONDITIONS, EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED
WARRANTIES OR CONDITIONS OF MERCHANTABILITY AN]) FITNESS FOR A PARTICULAR
PURPOSE. THESE WARRANTIES GIVE YOU SPECIFIC LEGAL RIGHTS AND YOU MAY ALSO HAVE
OTHER RIGHTS WHICH VARY FROM JURISDICTION TO JURISDICTION. SOME JURISDICTIONS DO
NOT ALLOW THE EXCLUSION OR LIMITATION OF EXPRESS OR IMPLIED WARRANTIES, SO THE
ABOVE EXCLUSION OR LIMITATION MAY NOT APPLY TO YOU. IN THAT EVENT, SUCH
WARRANTIES ARE LIMITED IN DURATION TO THE WARRANTY PERIOD. NO WARRANTIES APPLY
AFTER THAT PERIOD.

14

--------------------------------------------------------------------------------


 

Circumstances may arise where, because of a default on (Licensee's) part or
other liability, you are entitled to recover damages from (Licensee). In each
such instance, regardless of the basis on which you are entitled to claim
damages from (Licensee) (including fundamental breach, negligence,
misrepresentation, or other contract or tort claim), (Licensee) is only liable
for:

1.          damages for bodily injury (including death) and damage to real
property and tangible personal property; and

2.          the amount of any other actual direct damages or loss, up to the
greater of $500 or the price paid for this product.

UNDER NO CIRCUMSTANCES IS (Licensee) OR XXX LIABLE FOR ANY OF THE FOLLOWING: (1)
THIRD-PARTY CLAIMS AGAINST YOU FOR LOSSES OR DAMAGES (OTHER THAN THOSE UNDER THE
FIRST ITEM LISTED ABOVE); (2) LOSS OF, OR DAMAGE TO, YOUR RECORDS OR DATA: OR
(3) SPECIAL, INCIDENTAL OR INDIRECT DAMAGES OR FOR ANY ECONOMIC CONSEQUENTIAL
DAMAGES (INCLUDING LOST PROFITS OR SAVINGS), EVEN IF (Licensee) OR XXX ARE
INFORMED OF THEIR POSSIBILITY. SOME JURISDICTIONS DO NOT ALLOW THE EXCLUSION OR
LIMITATION OF INCIDENTAL OR CONSEQUENTIAL DAMAGES, SO THE ABOVE EXCLUSION OR
LIMITATION MAY NOT APPLY TO YOU.

 

 

 

15

--------------------------------------------------------------------------------


 

 

EXHIBIT I

 

REPORTING REQUIREMENTS

At a minimum, the Licensee shall provide monthly written reports no later than
the 15th day of each month that includes the following information:

 

Monthly Sales and Royalty Report

-Reporting Month and Year

-Primary Contact Person

-Licensee Address and Phone Number

-Customer name, region and country

-Product SKU#

-Product Description

-Royalty %

-Selling Price

-Units Sold for the Month and Year-to-Date

-Sales Revenue for the Month and Year-to-Date

-Total Royalties for the Month and Year-to-Date

-Units Returned for the Month

-Total Net Royalties Year-to-Date

16

--------------------------------------------------------------------------------